Claims 21-40 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2	Claims 21-40 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 20190060213 A1) teaches a method of manufacture for hand-sanitizing lotion comprising mixing a first composition comprising water, at least one thickener and at least one emulsifier with a second composition comprising soy bean oil, at least one active ingredient, a skin protectant and an antifoam agent to create a resulting mixture and adding a preservative, at least one antibacterial agent and at least one skin soothing agent to the resulting mixture to create a final mixture (see claim 1). However, the closest prior art of record (US’ 213 A1) does not teach or disclose a lotion made by the process of combining A) an aqueous phase comprising water at least one humectant in the amount of 5 to 30 wt.%, and at one water soluble preservative; B) an oil phase comprising at least one surfactant, at least one oil and at least one oil soluble preservative wherein the surfactant comprises mono-and diglyceride and propylene glycol as claimed and C) at least one antimicrobial active wherein the aqueous phase is added to the oil phase in the claimed weight ratio and wherein the lotion is hydrophobic, free of alcohol and does not contain polysorbate monooleate nonionic surfactants as claimed. The closest prior art of record (US’ 213 A1) also does not teach of disclose a lotion made by the process as claimed in claim 28. The closest prior art of record (US’ 213 A1) also does not teach or disclose a lotion comprising the claimed components with the claimed percentage amounts as claimed in claim 35. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of skin lotion manufacture and formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761